   Case 2:15-cr-00199-MHT-SRW Document 290 Filed 05/12/20 Page 1 of 5



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
        v.                          )           2:15cr199-MHT
                                    )                (WO)
ELDRICK DEON McNEAL                 )

                         OPINION AND ORDER

       This case is before the court on the government’s

oral    motion    to    continue    the     trial   of    Eldrick      Deon

McNeal, made during a hearing on May 12, 2020.                      For the

reasons set forth below, the court finds that McNeal’s

trial, which the court previously continued generally

pending       resolution      of    the     issue   of        his    mental

competency, see Opinion (doc. no. 240), should again be

continued generally pursuant to 18 U.S.C. § 3161(h)(4).

       While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by   the   requirements         of   the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
     Case 2:15-cr-00199-MHT-SRW Document 290 Filed 05/12/20 Page 2 of 5



            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).         The Act excludes from the 70-day period

any continuance based on “delay resulting from the fact

that      the      defendant       is     mentally          incompetent.”

§ 3161(h)(4).         The Act also excludes any continuance

based on “findings that the ends of justice served by

taking such action outweigh the best interest of the

public      and      the   defendant       in     a    speedy       trial.”

§ 3161(h)(7)(A).

       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McNeal in a speedy trial.

On   multiple     occasions,      this    court       has   found    McNeal

incompetent to stand trial and sent him to a Bureau of

Prisons      (BOP)     facility     for     competency       restoration

therapy.        See United States v. McNeal, No. 2:15cr199-


                                     2
      Case 2:15-cr-00199-MHT-SRW Document 290 Filed 05/12/20 Page 3 of 5



MHT, 2020 WL 2139268 (M.D. Ala. May 5, 2020) (Thompson,

J.) (summarizing the extensive history of competency

and      restoration       proceedings           for    McNeal).             Most

recently, on April 9, 2019, the court again issued an

opinion      finding     that   McNeal      is    incompetent        to    stand

trial, that is, that he is “presently suffering from a

mental       disease     or     defect      rendering         him     mentally

incompetent        to    the    extent      that       he    is     unable    to

understand        the     nature      and        consequences         of     the

proceedings against him or to assist properly in his

defense.”        18 U.S.C. § 4241(a); see United States v.

McNeal, No. 2:15cr199-MHT, 2019 WL 1532228 (M.D. Ala.

Apr. 9, 2019) (Thompson, J.).                    On May 12, 2020, the

court held a hearing on the issue of “whether there is

a     substantial       probability       that     in       the   foreseeable

future      he   will    attain     the     capacity         to   permit     the

proceedings to go forward.”                 18 U.S.C. § 4241(d)(1).

Based on the evidence in the record and the testimony

presented at the hearing of BOP clinician Dr. Adeirdre

Stribling Riley, the court concluded that there is not



                                      3
    Case 2:15-cr-00199-MHT-SRW Document 290 Filed 05/12/20 Page 4 of 5



a   substantial          probability       that    in       the    foreseeable

future McNeal will attain mental competency to permit

the trial and all other proceedings to go forward.                               See

Opinion (doc. no. 289).              Thus, McNeal is now subject to

the provisions of 18 U.S.C. § 4246(a), which requires

that    he   either      be     transferred       to   state      custody        and

care, if suitable arrangements exist, or that the BOP

move    to    commit      him    civilly    in     the      federal    system.

Because      McNeal      continues    to    be    incompetent         to    stand

trial and the parties and the BOP require additional

time for the next steps in this case, a further trial

continuance         is    warranted.          Further,        there        is     no

objection from the defense regarding the government’s

request.

       The   jury    selection      and    trial       of   this    case        will

therefore be continued.

                                     ***

       Accordingly, it is ORDERED as follows:

       (1) The oral motion to continue the trial (doc. no.

287) is granted.



                                       4
   Case 2:15-cr-00199-MHT-SRW Document 290 Filed 05/12/20 Page 5 of 5



    (2)   The    jury    selection     and   trial    for    defendant

Eldrick   Deon     McNeal     are   again     continued      generally

pending further proceedings regarding his competency,

civil commitment, dangerousness determination, and any

other related proceeding.

    DONE, this the 12th day of May, 2020.

                                     /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
